Citation Nr: 1142276	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-20 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder, claimed as cardiomyopathy, including as secondary to service-connected diabetes mellitus, type II, and hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from January 1966 until January 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for a heart condition.  

The Veteran requested a hearing before a member of the Board, which was scheduled for August 2009.  The record indicates that the Veteran cancelled his hearing, by way of a letter received in July 2009.  


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam era. 

2. The Veteran has ischemic heart disease.  


CONCLUSION OF LAW

The Veteran's ischemic heart disease is presumed to have been incurred as a result of Agent Orange exposure during his active service in the Republic of Vietnam during the Vietnam era. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Merits of the Claim
 
The Veteran contends that he has a heart disorder, due to service, specifically due to Agent Orange exposure, or due to his service-connected diabetes mellitus, type II, or hypertension.  

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, including cardiovascular-renal disease, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability.  Id.

The appellant's primary contention is that he developed a heart disorder from being exposed to herbicidal agents while in Vietnam. A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a certain listed disability, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, Type II Diabetes Mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

38 C.F.R. § 3.309(e) was recently amended, effective August 31, 2010, to allow presumptive service connection based on herbicide exposure when adjudicating claims for chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

Significantly, the amended 38 C.F.R. § 3.309(e) indicates that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  See 75 Fed. Reg. at 53,216.  However, Note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 

Service connection may be presumed for residuals of Agent Orange exposure by showing two elements. First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.313. Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service. See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The record indicates that VA has already conceded Agent Orange exposure in Vietnam, as indicated in a January 2003 rating decision that granted service connection for diabetes mellitus, secondary to herbicide exposure.  

The Veteran's service treatment records are silent as to complaints of, or treatment for, a heart disorder.  The December 1968 separation examination found the Veteran's heart and vascular system to be normal.

Post service medical records were subsequently silent for decades following his service as to complaints of, or treatment for, a heart disorder.  Over two decades following the Veteran's discharge from service, the record was subsequently unclear as to whether the Veteran had a heart disorder.

A May 2, 1998 radiology record, from D.A.D., noted that the Veteran had cardiomegaly, with clinical correlation requested and an x-ray follow up recommended.  

A May 11, 1998 Kennedy Health System record noted that the Veteran reported a history of coronary artery disease (CAD) (abnormal stress).  

A May 14, 1998 Allegheny University Hospitals discharge summary noted that the Veteran had undergone a cardiac catheterization, which revealed elevated right heart pressures, normal cardiac output, .

A May 14, 1998, letter from P.A.K., noted that the Veteran had essential hypertension with hypertensive heart disease

A September 17, 1988 record from the Hospital of the Medical College of Pennsylvania, noted that an electrocardiogram showed normal sinus rhythm with occasional aberrant beats, intervals within normal limits, with no sign of ischemia.  

A September 23, 2003 private medical consult, from Dr. D.M.R., noted that the Veteran had diabetes mellitus, type II, hypertension, and hypercholesterolemia.  It also noted that the Veteran was status post radical prostatectomy.  

The Veteran submitted several letters from Dr. J.P.M.  In a January 30, 2006 letter, the examiner noted that the Veteran had multiple medical problems, but did not list a heart disorder as one of his medical problems.  A January 31, 2007 letter noted past medical problems including cardiomyopathy, with contributing factors including hypertension and diabetes.  

In the report of a May 14, 2006 private consultation, Dr. G.P. noted that the Veteran had multiple risk factors for an acute coronary syndrome, and that with the Veteran's abnormal electrocardiogram the examiner was concerned that the Veteran might have active ischemia.

The Veteran received a VA examination in July 2007.  The examiner noted at that time that he did not have any medical records available to review.  He noted that the Veteran reported no history of any frank myocardial infarction and a 1998 cardiac catheterization, but with no cardiac revascularization procedure following it.  The examiner noted that the Veteran did not have difficulty with ordinary activities of daily living.  The examiner found the chest examination to be unremarkable, with no pedal edema.  The examiner opined that without private medical records he could not provide a diagnosis for the Veteran's claimed heart disorder.  

The July 2007 VA examiner subsequently provided an addendum to his report, which included his review of some private medical records.  The examiner noted that the 1998 records indicated that the Veteran underwent a cardiac catheterization, which was normal, and demonstrated a left ventricular ejection fraction of 80 percent and no evidence for obstructive coronary artery disease.  The examiner also noted a September 2003 exercise/perfusion study that demonstrated an exercise capacity of 7 METs and no evidence of ischemia and a left ventricular ejection fraction of 48 percent.  The examiner noted that a May 2006 echocardiogram (ECG) demonstrated mild ventricular hypertrophy and a left ventricular ejection fraction of 65 percent.  The examiner found that the private medical evidence did not provide any evidence for coronary artery heart disease, including cardiomyopathy.  The examiner explained that the last left ventricular ejection fraction ordered was a very normal 65 percent at the May 2006 ECG study.  Based on the information reviewed, the examiner opined that the Veteran could not have any coronary artery heart disorder or any cardiomyopathy.  

Subsequent to that VA examination, however, the Veteran submitted an October 2007 South Jersey Health Care ECG study.  That record clearly indicated that the Veteran has a current heart disorder; specifically, it noted that the ECG was abnormal.  Findings included sinus rhythm with premature atrial complexes, left axis deviation, anterior infarct, age undetermined.  

As previously noted, the amended 38 C.F.R. § 3.309(e) indicates that ischemic heart disease includes acute, subacute, and old myocardial infarction.  The October 2007 South Jersey Health Care record thus indicates that the Veteran has had a myocardial infarction indicating the presence of ischemic heart disease.  

The Board also notes that the July 2007 VA examiner based his negative finding for a coronary artery heart disorder on the Veteran's normal left ventricular ejection fraction, which was normal at 65 percent at a May 2006 ECG.  However, the January 2005 letter from Dr. J.P.M. indicated that the Veteran has a long history of diminished cardiac function, with ejection fractions that have been measured on different occasions to be at 48 percent and between 25 and 30 percent.  That record in conjunction with the October 2007 South Jersey Health Care ECG record specifically finding infarction, weigh against the findings of the July 2007 VA examiner and indicate the presence of a current heart disorder.  As previously noted, the October 2007 ECG record of anterior infarction is indicative of ischemic heart disease.  

As the Veteran served in Vietnam and has been found to have ischemic heart disease, service connection is warranted on a presumptive basis.  To the extent that the Veteran may be claiming any other heart disorder due to service, the Board notes that no medical evidence is of record indicating that he has any other heart disorder due to service.  

The Veteran's claim for service connection for a heart disorder, specifically ischemic heart disease, is granted.  


ORDER

Service connection for a heart disorder, specifically ischemic heart disease, is granted.  


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


